Citation Nr: 1716008	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-01 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by extreme thirst, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

2.  Entitlement to service connection for a disability manifested by shortness of breath, to include as due to an undiagnosed illness medically unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from June 2001 to June 2005, including service in the Southwest Asia Theater of Operations during the Persian Gulf War

This appeal comes before the Board of Veterans Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that, in pertinent part, denied the Veteran's claims.  The Veteran filed a notice of disagreement in September 2010, and the RO issued a statement of the case dated in September 2011.  The Veteran submitted his substantive appeal in December 2011. 

This matter was remanded in November 2014 for additional development.

In August 2016, the Board granted entitlement to service connection for migraine headaches, and denied entitlement to service connection for a sinus disability, to include chronic sinusitis and allergic rhinitis, a neck disability, to include cervical strain, a left knee disability, to include patellofemoral pain syndrome, and bilateral foot fungus, to include mild onychomycosis of the 4th and 5th toenails.  The Board then remanded the issues of entitlement to service connection for extreme thirst and shortness of breath for further development.  The Board's denial of service connection for bilateral foot fungus and a sinus disability were vacated by the United States Court of Appeals for Veterans Claims (Court), and remanded to the Board.  However, as those claims are unrelated to those being decided herein, the Board will proceed with a decision.


FINDINGS OF FACT

1.  The Veteran does not have a disability manifesting by extreme thirst and does not have symptoms relating to thirst that have not been attributed to a known clinical diagnosis.

2.  The Veteran does not have a disability, separate from sinusitis and allergic rhinitis, manifested by shortness of breath and does not have other symptoms relating to shortness of breath that have not been attributed to a known clinical diagnosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for extreme thirst, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness are not met. 38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.317 (2016).

2.  The criteria for service connection for shortness of breath, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness are not met. 38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In a December 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with the claims decided herein that, taken together, are adequate to decide the claims, for the reasons indicated in the discussion below.  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999)

II.  Analysis.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  In general, service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004). 

The existence of current disability is the cornerstone of a service connection claim.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a disease or injury occurred in service alone is not enough.  There must be disability resulting from that disease or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit. Rabideau, supra.  A current disability encompasses includes one that exists proximately to filing the claim or during the claims period, even if it later resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

For veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and, functional gastrointestinal disorders, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Although a claimant is competent in certain situations to identify a simple condition, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154 (a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b).

In this case, the Veteran's service treatment records do not indicate that the Veteran was treated for extreme thirst or shortness of breath.  Service records reflect the Veteran was seen in April 2002 for an upper respiratory infection.

At a November 2009 VA TBI examination, the Veteran complained of shortness of
breath at rest and with exertion, as well as cough with green/brown sputum.  VA treatment and examination records reflect that the Veteran smoked cigarettes on a daily basis. 

In his August 2010 notice of disagreement, the Veteran asserted that he had had
extreme thirst ever since his active duty tour in Iraq.  A November 2009 
Gulf War registry examination, however, did not address this contention.   

At a February 2012 VA sinusitis/rhinitis examination, the Veteran complained of
occasional nasal obstruction.  A February 2012 sinus CT showed no evidence of
chronic sinusitis, with osteomeatal units widely patent and paranasal sinuses
essentially clear.  The examiner did observe mild hypertrophy of the inferior nasal
turbinates on the CT, which the examiner confirmed by physical examination.  The
examiner's assessment was mild allergic rhinitis.  The examiner reviewed the evidence of record and found no record of treatment for a chronic sinus condition. He did observe an in-service note of occasional treatment for acute sinus infections. The examiner opined that the claimed sinusitis was not at least as likely as not related to service because he found no evidence of a chronic sinus condition in service.

The Veteran was afforded VA examinations in connection with these claims dated in March 2015.  In the respiratory examination, the examiner recounted the Veteran's history that he had shortness of breath with chest pain/panic attacks that had onset in the 2000s.  The Veteran reported that he was exposed to the burn pits in Iraq while deployed there.  Upon return, he began to develop intermittent shortness of breath, along with chest pain and the sensation of not being able to take a full breath at times.  The examiner stated that the Veteran did not smoke, but that he dipped snuff.  Since then, he was diagnosed with panic attacks, for which he was prescribed Lorazepam as needed.  He was diagnosed with asthma, and did not require the use of any inhalers.   The Veteran's lungs were clear on examination.  Chest x-ray was normal, and ECG showed Sinus arrhythmia, but was otherwise normal.  Subsequently ordered PFT testing was normal.  After examination, the examiner stated that it was less likely as not that the Veteran's current respiratory condition was proximately due to or caused by military service.  The examiner explained that the Veteran claims file was reviewed and that, while it is true that the Veteran was exposed to the burn pits in Iraq in 2002-03, there was no service treatment record documentation of respiratory problems, and there was also no such documentation is his VA medical records either.  In addition, clinical  examination was normal.  The examiner also noted that, by his own admission, the Veteran believed that the major reason for his inability to have a full/deep breath is more than likely his frequent panic attacks with hyperventilation.  Thus, the examiner found that "service connection was not substantiated at this time."

An additional March 2015 respiratory examination indicated that the Veteran had been diagnosed with sinusitis and allergic rhinitis.  After examination, the examiner stated that it was less likely as not that the Veteran's allergic rhinitis/recurrent sinusitis were proximately due to or caused by military service.  The examiner explained that the Veteran's claims file had been reviewed and that the service treatment records did not contain any documentation of treatment for allergic rhinitis or sinusitis that could be located.  In addition, clinical examination did  reveal changes consistent with chronic allergic rhinitis and sinus congestion, but that CT testing of the sinuses was negative for chronic mucosal changes. 

On examination in November 2016, examiner found that the Veteran reported that he had extreme thirst and shortness of breath, but based on a review of the claims file, CPRS, and the March 2015 VA examination with the accompanying additional ancillary studies/tests, he could not place a diagnosis on these subjective complaints.  It was explained that there was no documentation for the complaints and chest x-ray/PFTs/lab studies done in March 2015 were all unremarkable.  The examiner also found that it was less likely as not that the Veteran's shortness of breath/extreme thirst issues had their onset during military service or within one year of active duty.  And it was less likely as not that these conditions were otherwise related to military service.  The examiner explained that the claims file and CPRS contained no documentation of these issues as treated/diagnosed medical conditions and that the service treatment records had no documentation of extreme thirst/shortness of breath.  The Veteran was exposed to chemicals and fires while on deployment to Iraq/Kuwait in the early 2000s.  Post deployment questionnaires contained no documentation of shortness of breath or thirst issues.  Post service treatment records run from 2009 to 2016 also did not contain notations regarding these symptoms.

In its August 2017 remand, the Board instructed that the Veteran be given a new VA examination and that the examiner answer three questions: whether the Veteran had a disability manifested by extreme thirst or shortness of breath, if so whether such disability was related to service, and, if there was no diagnosis, whether there were nevertheless objective indications of chronic disability, when they became manifest, and whether they could be attributed to any known clinical diagnosis.

In a February 2017 examination, the examiner stated that the Veteran's physical examination and history did not reveal any "undiagnosed illnesses" or "diagnosed medically unexplained chronic multisymptom illnesses."  The examiner stated that the Veteran did not have any established illness with findings that could not be attributed to a known, clearly defined diagnosis, and the Veteran did not report any medically unexplained chronic multi-symptom illnesses include, but are not limited to: (1) chronic fatigue syndrome, (2) fibromyalgia. 

Based on the foregoing, the Board finds that service connection is not warranted for extreme thirst and shortness of breath.  First, the Board notes that the Veteran has been diagnosed with sinusitis and allergic rhinitis.  These claims were separately adjudicated.  

Otherwise, the preponderance of the evidence reflects that the Veteran does not meet the criteria for showing a qualifying chronic disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 or disability due to disease or injury in service warranting service connection under 38 U.S.C.A. §  1110.  The February 2017 VA examiner specifically found that, based on his examination findings, the Veteran did not have findings that could not be attributed to a known clinical diagnosis or a medically unexplained chronic multi-symptoms illness.  As the examiner based this opinion on examination findings, it is entitled to substantial probative weight. .  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Moreover, while the Veteran has stated he experienced extreme thirst and shortness of breath in his written statements, and these statements are competent, they must be weighed against the other evidence of record.  Had the Veteran continuously experienced these symptoms, they would have been expected to have been noted on the post deployment questionnaires or in post service treatment records.  The Board finds the Veteran's statements indicating a lack of these symptoms on the post deployment questionnaires as well as his report of other symptoms but not extreme thirst or shortness of breath in the post service treatment records to be of greater probative weight than his lay statements made during the courts of an appeal from the denial of compensation benefits. Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable). Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded). See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Thus, the Veteran's statements in this regard are not credible, and he has not met the criteria of symptoms shown to exist for more than 6 months or more or to have been intermittent episodes of improvement and worsening over a six month period, such that they are chronic.  38 C.F.R. § 3.317 (a)(4).  Thus, entitlement to service connection for these symptoms as due to undiagnosed illness or medically unexplained chronic multisymptom illness is not warranted.

In sum, the above examination reports contained reasoned opinions that any diagnosed disabilities other than sinusitis and allergic rhinitis are not related to the Veteran's service including exposure to burn pits, and that there were no other symptoms that could not be attributed to a known clinical diagnosis.  Entitlement to service connection is therefore not warranted on a direct basis or under the provisions of 38 U.S.C.A. §  1117 and 38 C.F.R. § 3.317.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for disability manifested by extreme thirst and for a disability manifested by shortness of breath is denied.  The benefit-of- the-doubt doctrine is therefore not for application, and the claims must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for a disability manifested by extreme thirst, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, is denied.

Entitlement to service connection for a disability manifested by shortness of breath, to include as due to an undiagnosed illness medically unexplained chronic multisymptom illness, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


